In an action inter alia to enjoin defendant from using plaintiff’s "proprietary information and confidential business information”, including plaintiff’s customer list, plaintiff appeals from an order of the Supreme Court, Suffolk County, entered April 15, 1976, which, after a hearing, (1) denied its motion for a preliminary injunction and (2) vacated a temporary restraining order. Order affirmed, with costs. The proof adduced by plaintiff to support its claim of a secret process and a confidential customer list was properly held by Special Term to be insufficient to warrant a preliminary injunction. The issues should be resolved at a trial. Latham, Acting P. J., Margett, Damiani, Rabin and Shapiro, JJ., concur.